                                                                                      Ilana Haramati
                                                                                          Of Counsel
                                                                               Direct (646) 860-3130
                                                                                 Fax (212) 655-3535
                                                                                    ih@msf-law.com

                                           May 18, 2021
VIA ECF

Hon. Paul A. Engelmayer
United States District Court Judge
United States Courthouse
40 Foley Square
Courtroom 1305
New York, New York 10007
                    Re:    United States v. David Binet, No. 19 Cr. 824 (PAE)
Dear Judge Engelmayer:
       We represent David Binet in the above-captioned case. Because Mr. Binet has yet to
receive his Bureau of Prisons (“BOP”) designation, and due to the ongoing Covid-19 pandemic,
we write to request that the Court adjourn Mr. Binet’s surrender date from May 28, 2021 until
October 1, 2021.

        As an initial matter we make this request to afford the BOP an opportunity to designate
Mr. Binet to a minimum-security facility to serve his term of incarceration, rather than requiring
Mr. Binet to report to the MCC. See Bureau of Prisons, “Designations” (“The Bureau attempts to
designate inmates to facilities commensurate with their security and program needs,” which are
determined based on a number of criteria, including “the level of security and staff supervision the
inmate requires,” and “the level of security and staff supervision the institution provides”).1 As a
non-violent, first time offender, Mr. Binet should not be required to serve any portion of his
sentence in the MCC, a maximum security facility, where the conditions have been particularly
horrific during the Covid-19 pandemic. See, e.g., United States v. Days, No. 19-cr-619 (CM),
Sentencing Tr. 19:13-14,18-19 (Apr. 29, 2021) (in sentencing defendant who served pretrial
detention at the MCC, Chief Judge McMahon described the MCC as a deteriorating facility that
“lurch[es] from crisis to crisis,” where the conditions are as “disgusting, [and] inhuman as anything
I’ve heard about any Colombian prison.”).

        Further, even as Covid-19 cases are decreasing in New York and in many parts of the
country, serious risks from the virus persist, particularly in jails and prisons. “In recent weeks,”
there has been an alarming spread of “more contagious variant . . . in prisons,” and “[p]ublic health
officials say the presence of variants in prisons is likely to be more widespread than known because
most facilities do not regularly screen for them.” See “Covid-19: Infections Among U.S. Prisoners

1
    Available at: https://www.bop.gov/inmates/custody_and_care/designations.jsp.
Hon. Paul A. Engelmayer
May 18, 2021
Page 2 of 3


Have Been Triple Those of Other Americans,” New York Times (Apr. 19, 2021).2 “These factors
have left the likelihood of eliminating future outbreaks uncertain, public health experts say, even
after much of the nation is vaccinated.” Id.; see also Apoorva Mandavilli, “Reaching ‘Herd
Immunity’ Is Unlikely in the U.S., Experts Now Believe,” New York Times (May 3, 2021) (“there
is widespread consensus among scientists and public health experts that the herd immunity
threshold is not attainable — at least not in the foreseeable future, and perhaps not ever . . . . It is
already clear, however, that the virus is changing too quickly, new variants are spreading too easily
and vaccination is proceeding too slowly for herd immunity to be within reach anytime soon.”).3
Thus, even while the Bureau of Prisons is in the process of vaccinating inmates, several prisons in
the New York area where Mr. Binet is likely to be designated continue to experience persistent
Covid-19 outbreaks. See, e.g., https://www.bop.gov/coronavirus/ (reporting the following
confirmed COVID-19 infections: FCI Otisville – 10 inmates, and 1 staff; FCC Allenwood – 1
staff; USP Lewisburg – 1 staff).4

        Given Mr. Binet’s serious heart condition, the elevated risk of contracting Covid-19 while
incarcerated places him in mortal danger. (See David Binet Sentencing Mem., ECF Doc. 53 at 25-
25 (Nov. 30, 2020).) The Court recognized as much in sentencing Mr. Binet. See Sentencing Tr.
21:3-9 (Dec. 14, 2020) (“the risk from COVID is likely to persist in this country in general and
our prisons in particular for some time even after the pandemic abates and even for people who
have been vaccinated, and there probably will be heightened restrictions in prison for some time
to come. And your heart condition in particular puts you at heightened risk.”).) Because “the Court
has considerable discretion when to set [Mr. Binet’s] surrender date,” and as the Court articulated
during Mr. Binet’s sentencing, that “is the primary way for th[e] Court to minimize [his] risk of
exposure to COVID,” we respectfully request that the Court adjourn Mr. Binet’s surrender date
until October 1, 2021. Sentencing Tr. 20:13-17 (Dec. 14, 2020).5 This extension will allow for
the Covid-19 crisis to abate further, and protect Mr. Binet from an increased risk of contracting
Covid while incarcerated.6


2
    Available at: https://www.nytimes.com/live/2021/04/10/world/covid-vaccine-coronavirus-
cases#prisoners-have-contracted-the-coronavirus-at-rates-three-times-as-high-as-others-in-the-
us.
3
    Available at: https://www.nytimes.com/2021/05/03/health/covid-herd-immunity-vaccine.html.
4
 Last visited on May 18, 2021. Notably, both MDC and MCC in New York City similarly report
several “active” cases.
5
  The fall 2021 Jewish holidays begin with Rosh Hashana on September 7, 2021 at sundown; the
last holiday ends on September 29, 2021. Because Mr. Binet is strictly observant of the Jewish
holidays, we respectfully request that his surrender date be extended until after the Jewish holidays.
6
  Mr. Binet has yet to be vaccinated against Covid-19. He remains concerned about the vaccine’s
side effects as his sister with similar preexisting health conditions suffered worrisome side effects
     Hon. Paul A. Engelmayer
     May 18, 2021
     Page 3 of 3


             We have conferred with counsel for the government, who advised us that the government
     consents to a five-week adjournment to permit Mr. Binet to receive his designation, but objects to
     any further adjournment.

                                          Respectfully Submitted,

                                          _____/s/ IH___
                                          Henry E. Mazurek
                                          Ilana Haramati

                                          Counsel for Defendant David Binet
     cc:    Counsel of Record (via ECF)




The Court adjourns Mr. Binet’s sentencing date until AUGUST 3, 2021 for the reasons stated by defense
counsel. Provided that Mr. Binet’s BOP facility has by then been designated, Mr. Binet should be prepared
to surrender on that date. The Clerk of Court is requested to terminate the motion at Dkt. No. 69.




     following her vaccinations. While we do not posit Mr. Binet’s vaccination status as an independent
     reason for adjourning his surrender date, it remains a relevant consideration for the Court.
